327 F.2d 638
The PRESIDENT OF INDIA, Acting by and through The DIRECTOR OF the INDIA SUPPLY MISSION, Appellant,v.WEST COAST STEAMSHIP COMPANY, an Oregon corporation, Appellee.
No. 18567.
United States Court of Appeals Ninth Circuit.
January 15, 1964.
Certiorari Denied May 4, 1964.

See 84 S. Ct. 1222.
Koerner, Young, McColloch & Dezendorf, and John Gordon Gearin, Portland, Or., and O. Taft Nelson, New York City, for appellant.
Mautz, Souther, Spaulding, Kinsey & Williamson, Kenneth E. Roberts and James H. Bruce, Portland, Or., for appellee.
Before HAMLEY, HAMLIN and KOELSCH, Circuit Judges.
PER CURIAM.


1
The President of the Republic of India, acting by and through the Director of the India Supply Mission in the United States, appellant herein, brought a libel in admiralty against West Coast Steamship Company, appellee herein, as owner of the S.S. Portland Trader, for damage to cargo which occurred when the vessel ran aground on Tubbataha Reef in the Sulu Sea, Republic of the Philippines, January 5, 1961. The primary contention of libelant was that the vessel was unseaworthy by reason of its not being equipped with either radar or loran.1 District Judge John F. Kilkenny, in a detailed opinion, 213 F. Supp. 352 (D.Or.1962), found that the vessel was seaworthy and that the sole cause of the accident was negligent navigation by the master. We think that Judge Kilkenny in his opinion correctly set forth the salient facts, analyzed the issues, and applied the law, and accordingly adopt that opinion as our own.


2
Judgment affirmed.



Notes:


1
 Libellant also contended that respondent was negligent in its instructions to the master after it received notification of the accident